FILED
                             NOT FOR PUBLICATION                           OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BYRON A. MARADIAGA, a.k.a. Byron                 No. 12-73299
Aguilar Maradiaga, a.k.a. Byron Augusto
Maradiaga,                                       Agency No. A029-332-387

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Byron A. Maradiaga, a native and citizen of Nicaragua, petitions for review

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, including constitutional claims.

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921-22 (9th Cir. 2007). We deny

the petition for review.

      The record does not support Maradiaga’s claim that the IJ violated his due

process rights by exhibiting bias, because the proceedings were not so

fundamentally unfair that he was prevented from reasonably presenting his case,

and because he failed to demonstrate prejudice. See id. at 926 (requiring a

petitioner alleging IJ bias to show that the IJ harbored a “deep-seated favoritism or

antagonism that would make fair judgment impossible”); see also id. (requiring

prejudice to prevail on a due process claim). Because “the factual record

adequately supports the denial of [Maradiaga’s] application for relief, we cannot

find that the alleged bias held by the IJ was the basis for the denial of the

application.” Id.

      Although two of Maradiaga’s merits hearings were interrupted and

rescheduled due to technical difficulties, the record shows that Maradiaga and his

three witnesses were given a full opportunity to testify. See id. at 926-27 (“Where

an alien is given a full and fair opportunity to be represented by counsel, to prepare

an application for . . . relief, and to present testimony and other evidence in support

of the application, he or she has been provided with due process.”). The record


                                           2                                    12-73299
belies Maradiaga’s contention that he was prejudiced because the IJ utilized

written summaries of the case submitted by the parties due to the technical

difficulties.

       PETITION FOR REVIEW DENIED.




                                         3                                     12-73299